SWYGERT, Circuit Judge.
This case is now before the court on remand from the Supreme Court which ordered the court to further consider our earlier decision in light of Touche Ross & Co. v. Redington, 442 U.S. 560, 99 S.Ct. 2479, 61 L.Ed.2d 82 (1979). In our decision, reported at 585 F.2d 223,1 we held that charter air travelers have an implied right to sue under section 401(n)(2) of the Federal Aviation Act (Act)2 for violations of the Civil Aeronautics Board (CAB) regulations governing charter security arrangements. Having given further consideration to both Touche Ross and our earlier opinion in this case, we adhere to our decision to reverse the judg-*1230merit of the district court which dismissed plaintiffs’ complaint for the following reasons.
In Touche Ross the Supreme Court construed section 17(a) of the Securities Exchange Act of 19343 which requires broker-dealers and others to keep and file records and reports as prescribed by the Securities & Exchange Commission (SEC). Plaintiffs, customers of an insolvent brokerage firm, by court-appointed trustee and the Securities Investor Protection Corporation sued Touche Ross & Co., the brokerage house’s accountants on the ground that the brokerage house’s customers did not receive the benefit of federal agency enforcement because Touche Ross’s filings pursuant to section 17(a) on behalf of the firm were inaccurate. Based on the set of factors set forth in Cort v. Ash, 422 U.S. 66, 95 S.Ct. 2080, 45 L.Ed.2d 26 (1975), the Supreme Court held that no private remedy could be inferred from section 17(a) because that section was merely a recordkeeping provision designed to assist the SEC in performing its regulatory functions and did not confer rights on private parties. In its analysis, the Supreme Court found that the statute did not purport to create a private action (99 S.Ct. at 2486), did not prohibit “certain conduct” (99 S.Ct. at 2489), did not create “federal rights in favor of private parties” (99 S.Ct. at 2489), and that there was no legislative history indicating an intent of Congress to provide a private remedy (99 S.Ct. at 2486-88).4 For these reasons the Court held that no private remedy could be inferred.5
Unlike the statutory provision reviewed in Touche Ross, this court found that section 401(n) of the Act was designed specifically to provide an enforceable remedy to individual air charter travelers against insolvent tour operators by providing compensation for their loss from a financially responsible third party. 585 F.2d at 232. In so holding, we looked to the express language of section 401(n) which required supplemental air carriers6 to post a performance bond or equivalent security arrangement “in order to protect travelers * * * by aircraft * * *” 7 against the inability *1231to obtain compensation when tour plans collapse. As we earlier concluded, “there is little doubt” that plaintiffs belong to the class for whose benefit the statute was enacted.
With respect to the existence of legislative intent to create or deny a private remedy and whether the implication of a private remedy is consistent with the underlying purposes of the statute, the second and third factors of Cort, this court found that in enacting section 401(n)(2) Congress intended to provide a remedy against a third party for travelers when agreements for air transportation were breached. 585 F.2d at 229. The provision declares that the purpose of the security arrangements is to provide “appropriate compensation to such travelers and shippers.” Congress had been shown the evils which had arisen in the travel agent business and the consequences of agency insolvency, namely, cancelled trips after payment had been made, the stranding of passengers in foreign countries, and the failure to supply guaranteed accommodations, and had enacted a security provision to compensate aggrieved travelers and shippers.
Although the legislative history is scarce, there is nothing in the statute that explicitly creates or denies a private remedy. From the congressional silence, however, we have read a positive implication in favor of a private cause of action. First, Mr. Halaby, the Administrator of the Federal Aviation Agency in testifying before the Senate subcommittee on the performance bond amendment to the Aviation Act stated that:
By requiring a supplemental air carrier to furnish a performance bond, a desirable specific review of the carrier’s financial responsibility will have to be made — and incidentally, outside of the government— and when the bond is issued, some recourse will have been supplied to those who are otherwise helpless.8
This intent to provide “some recourse to those who are otherwise helpless” through a bond provision is the indication of congressional intent which the Supreme Court found wanting in the general bookkeeping and record keeping provisions reviewed in Touche Ross. Second, even if there was no indication at all of congressional intent to create a private remedy that factor is not conclusive when the remedy is needed to effectuate a stated fundamental congressional purpose in enacting the amendatory provision, (J. I. Case Co. v. Borak, 377 U.S. 426, 433, 84 S.Ct. 1555, 1560, 12 L.Ed.2d 423 (1964), and Santa Fe Indus., Inc. v. Green, 430 U.S. 462, 97 S.Ct. 1292, 51 L.Ed.2d 480 (1977)) and when there is no evidence that Congress intended to exclude a private remedy. Touche Ross, supra, 442 U.S. 560, 99 S.Ct. 2479, 61 L.Ed.2d 82 (1979); Cannon v. University of Chicago, 441 U.S. 677, 99 S.Ct. 1946, 1953, 60 L.Ed.2d 560 (1979). As the Supreme Court stated in Cannon (99 S.Ct. at 1956):
We must recognize, however, that the legislative history of a statute that does not expressly create or deny a private remedy will typically be equally silent or ambiguous on the question. Therefore, in situations such as the present one “in which it is clear that federal law has granted a class of persons certain rights, it is not necessary to show an intention to create a private cause of action, although an explicit purpose to deny such cause of action would be controlling.”
Finally, this court’s conclusion that the presence of an express private remedy in section 1007 did not indicate a congressional intent to exclude other private remedies is supported by the Supreme Court’s reason*1232ing in both Cannon 9 and Touche Ross. The reasoning of these two cases plainly indicates that more is required to infer that Congress did not intend to create a particular private right than one fact that elsewhere in the same statute Congress has explicitly granted a private cause of action. For example, in Touche Ross the Supreme Court concluded that the record keeping provision under review was not intended to create private rights when other provisions which flanked that provision contained expressly-created remedies, and when one of those provisions specifically concerned false statements in reports and was enacted contemporaneously with the record keeping provision. 99 S.Ct. at 2487-2488. With respect to the case under review, sections 1007 and 401(n)(2) were not created contemporaneously nor did Congress refer to section 1007 when delimiting the scope of the right created in section 401(n)(2). In sum, considerations which the Supreme Court in Touche Ross treated as relevant in concluding that Congress did not intend to infer a private right of action do not exist in the present case.10
The Supreme Court in Touche Ross reaffirmed that the four indicia identified in Cort are useful guides to determining whether or not a private right of action exists. Further, the Court focused in particular on the language and legislative history of the statute in order to determine the legislative intent to create a private right of action. Although the result reached here is different from the one reached in Touche Ross, the analysis is consistent with that used in Touche Ross and Cannon and the result is compelled by the entirely different factual situation presented. Congress was shown the problems which had been caused by the insolvency of travel agents and enacted a provision to give rights to specific individuals. Accordingly, our decision to reverse the judgment of the district court and remand for further consideration of plaintiffs’ complaint is reaffirmed. In addition, the First National Bank of Highland Park’s motion to strike appellants’ statement of position is denied and the CAB’s motion to file an amicus brief is hereby granted.

. On January H, 1979, petitions for rehearing en banc were denied by this Court and a petition for writ of certiorari followed.


. Section 401(n)(2) of the Act authorizes the CAB to prescribe security arrangements to protect air charter travelers. 49 U.S.C. § 1371(n)(2).


. Section 17(a) reads in pertinent part:
every broker or dealer registered pursuant to this title, shall make, keep and preserve for such periods, such accounts, correspondence . . . and other records .
15 U.S.C. § 78q(a).


. The Court indicated that the central inquiry in the case was the congressional intent to create a private cause of action.
Here, the statute by its terms grants no private rights to any identifiable class and proscribes no conduct as unlawful. And the parties as well as the Court of Appeals agree that the legislative history of the 1934 Act simply does not speak to the issue of private remedies under Section 17(a). At least in such a case as this, the inquiry ends there. The question whether Congress, either expressly or by implication, intended to create a private right of action has been definitely answered in the negative.


. Justice Brennan concurred with the majority noting that two of the four factors of Cort v. Ash were present but that no cause of action could be inferred because the plaintiff is not “one of the class for whose especial benefit the statute was enacted” and because there is no legislative history, explicit or implicit, indicating an intent to create a private remedy. (99 S.Ct. at 2491). Justice Marshall dissented, stating: “I am unwilling to assume that ‘Congress simultaneously sought to protect a class and deprived [it] of the means of protection.’ ” (99 S.Ct. at 2491-2492).


. “Supplemental air carriers” are carriers which operate only charters. In 1966 the Board interpreted the 1962 legislation quoted in part in note 7, infra, as authorizing it to permit charters to be organized and sold by independent tour operators as well as supplemental air carriers and adopted regulations which required these independent tour operators to provide surety bonds for the performance of their agreements with charter passengers. 14 C.F.C. § 378.16, 31 Fed.Reg. at 4781.


. As it read at the time of the relevant events of this case, § 401(n)(2) provided:
In order to protect travelers and shippers by aircraft operated by supplemental air carriers, the Board may require any supplemental air carrier to file a performance bond or equivalent security arrangement, in such amount and upon such terms as the Board shall prescribe, to be conditioned upon such supplemental air carrier’s making appropriate compensation to such travelers and shippers as prescribed by the Board, for failure on the part of such carrier to perform air *1231transportation services in accordance with agreements therefor.
49 U.S.C. § 1371(n)(2); emphasis added.


. Senate Hearings on proposed amendments to the House Substitute Amendment to S. 1969, before the Aviation Subcommittee of the Senate Committee on Commerce, 87th Cong., 2nd Sess. 103 at 34-35 (March 5, 1962) quoted at page 9 of the CAB’s amicus position statement.
Mr. Halaby’s comments were not brought to our attention until the CAB filed a position statement as amicus curiae on remand from the Supreme Court.


. In Cannon the Supreme Court stated:
The fact that other provisions of a complex statutory scheme create express remedies has not been accepted as a sufficient reason for refusing to imply an otherwise appropriate remedy under separate section.
99 S.Ct. at 1965.


. Our earlier discussion on the fourth factor in the Cort test requires no further amplification at this time.